Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Miller on April 6th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1, 
Line 8, “the other side” has been changed to -- an other side--
Line 19, “the through hole” has been changed to -- the through hole (h) --
Line 19, “the blades” has been changed to -- the plurality of blades --
In Claim 5, Line 4, “the backflow suppressing elements” has been changed to -- the plurality of backflow suppressing elements --
In Claim 8, Line 4, “the leakage suppressing elements” has been changed to -- the plurality of leakage suppressing elements --
Allowable Subject Matter
Claims 1-9 are allowed.

    PNG
    media_image1.png
    511
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    567
    media_image2.png
    Greyscale

Regarding Claim 1, the closest prior art considered to be Kawaguchi et al. (US 2018/0135643 A1) discloses a centrifugal compressor (1, figure 7 also reproduced/annotated above) comprising:
a rotation shaft (11, figure 7);
an impeller (10, figure 7) fixed to the rotation shaft and rotating together with the rotation shaft (see figure 7); and
a casing (18, figure 7) that accommodates the rotation shaft and the impeller (see figure 7),
the impeller including
a hub (14, figure 7) having an external radial surface (see annotated figure
7) having a shape gradually increasing in diameter from one side of the rotation shaft toward an other side of the rotation shaft (see figure 7), and a back surface (see annotated figure 7) formed on the other side of the rotation shaft (see figure 7), and
a plurality of blades (12, figure 7 or figure 2, also reproduced above)
provided on the external radial surface of the hub (see figure 7),
the casing having
an opposite surface (see annotated figure 7) facing the back surface of the 
hub (see annotated figure 7), and
a projection (see annotated figure 7) projecting from the opposite surface 
toward the impeller (see annotated figure 7),
the hub having formed therein an accommodation space (15, figure 7),
the accommodation space including a through hole (h) (see 15, figure 2 or 7) penetrating the hub from the back surface toward the external radial surface (see annotated figure 7),
the through hole opening while avoiding the plurality of blades (best seen from figure 2).
Kawaguchi et al. fails to disclose the accommodation space overlapping with the projection in a radial direction of the rotation shaft, extending annularly about an axis of the rotation shaft, and accommodating the projection. 
Therefore, it is not known in, nor obvious from the prior art to construct a centrifugal compressor as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0263200 A1 relates to a centrifugal impeller including a through hole penetrating the hub (see figure 1 also reproduced below).

    PNG
    media_image3.png
    501
    358
    media_image3.png
    Greyscale

US 5,628,616 relates to a centrifugal impeller including a recirculation hole on the hub (see figure 4 also reproduced below).

    PNG
    media_image4.png
    441
    551
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745